t c memo united_states tax_court wendell c robinson and may t jung-robinson petitioners v commissioner of internal revenue respondent docket no 25105-12l filed date ps in this collection_due_process case ask us to review a determination by the irs appeals_office sustaining a notice of proposed levy to collect unpaid income_tax held r initially applied a credit offset from a tax_year not before us in this case to eliminate ps' unpaid prior year liability for a year before us r reversed that credit upon determining that ps had not in fact overpaid their subsequent year tax we lack jurisdiction over ps' claim to a credit from the year not before us held further no statutory_notice_of_deficiency was required before r could assess and take action to collect ps' unpaid tax resulting from their mathematical and clerical errors and from their overstatements of estimated_tax likewise with respect to additions to tax and interest wendell c robinson for petitioners erin r hines william j gregg bartholomew cirenza and andrew k glover for respondent memorandum findings_of_fact and opinion halpern judge this case is before us to review a determination and a supplemental determination sometimes without distinction determination by the internal_revenue_service irs appeals_office appeals that the secretary's proposed levy with respect to petitioners' unpaid and federal_income_tax should stand petitioners have assigned error to the determination and respondent denies any error we review the determination pursuant to sec_6330 we will sustain the determination 1unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings of fact2 petitioners resided in washington d c when they filed the petition the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic 2at the outset we note that at the conclusion of the trial in this case the court set a schedule for opening and answering briefs rule e addresses the form and content of briefs and by rule e specifies that among other things proposed findings_of_fact based on the evidence shall be set forth in an opening brief in the form of numbered statements accompanied by a reference to the pages of the transcript or the exhibits or other sources relied on to support the statement rule e further specifies that in an answering brief a party shall set forth any objections together with the reasons therefor to any proposed findings of any other party petitioners submitted an opening brief but no answering brief they did not in their brief set forth proposed findings_of_fact in conformity with rule e they included in the brief a section entitled statement of the facts relevant to the issues presented for review fact section the fact section does not include numbered paragraphs with few exceptions the statements petitioners include in the fact section do not include references to the pages of the transcript or the exhibits or other sources relied on to support them many of the statements are recitals of testimony and discussions or arguments relating the evidence to the law respondent objects to the fact section we will not disregard the fact section to the extent that we can identify factual statements therein supported by the record since however petitioners did not submit an answering brief we assume that they have no objection to respondent's proposed findings_of_fact we therefore conclude that respondent's proposed findings are correct except to the extent that they are clearly inconsistent with other evidence in the record or are contradicted by respondent's arguments see eg 118_tc_106 n aff'd 353_f3d_1181 10th cir bland v commissioner tcmemo_2012_84 wl at n petitioners' return petitioners made a joint_return of income for their taxable calendar_year on irs form_1040 u s individual_income_tax_return respondent examined that return and during the course of the examination before expiration of the period for assessing tax for petitioners extended the time to assess tax for until date in date respondent mailed to petitioners a statutory_notice_of_deficiency statutory notice determining a deficiency in their income_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure for failure to timely file their return and a sec_6662 accuracy-related_penalty of dollar_figure the statutory notice explained in detail respondent's adjustments to petitioners' return petitioners did not receive the statutory notice and thus did not petition the tax_court for redetermination of the deficiency petitioners' return in date petitioners made a joint_return of income for on form_1040 in date respondent sent petitioners a notice cp23 we changed your estimated_tax total--you have an amount due informing them of corrections to their form_1040 on account of errors in their reporting of estimated_tax payments and on account of their mathematical and clerical errors the notice also informed petitioners of the amount of interest due and of the amounts of penalties both for late filing of their form_1040 and for late payment of the tax due the notice stated that on account of the adjustments and interest and penalties petitioners owed dollar_figure by letter to the irs dated date petitioners acknowledged receipt of the notice cp23 and questioned respondent's adjustment reducing their credit for estimated_tax payments petitioners insisted that their return was correct and asked for a further explanation if respondent disagreed in date respondent mailed petitioners a statutory_notice_of_deficiency statutory notice determining a deficiency in their income_tax of dollar_figure and a sec_6651 addition_to_tax of dollar_figure for failure to timely file their return petitioners received the statutory notice but did not petition the tax_court in response for redetermination of the deficiency levy notice request for collection_due_process cdp hearing in date respondent sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing levy notice to collect unpaid income_tax and penalties and interest of dollar_figure and dollar_figure for tax years and respectively in response petitioners timely filed a form request for a collection_due_process or equivalent_hearing petitioners did not on the form check a box stating as the basis for requesting relief from the proposed levy that they sought a collection alternative of installment_agreement or offer_in_compromise they stated only we do not owe the taxes for those years and the initial determination in date appeals sent petitioners a letter acknowledging receipt of their request for a cdp hearing in date in response to a letter from appeals scheduling a telephone conference petitioners requested a face-to-face conference and stated that they would not be prepared to go forward with any hearing until the irs sent them information substantiating that their and returns were incorrect and explaining how the deficiencies in tax were determined petitioners' case was assigned to settlement officer so michael edwards to conduct their cdp hearing on date so edwards sent petitioners a letter containing a copy of the statutory notice shortly thereafter so edwards and petitioner husband met for petitioners' cdp hearing petitioners did not at the hearing seek to challenge their underlying tax_liability for in date appeals sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or of the internal revenue code initial determination the initial determination signed by appeals team manager darryl lee informed petitioners that appeals had determined that all legal and administrative procedures had been followed in issuing the levy notice and that it would sustain the proposed levy enclosed with the initial determination is an attachment that we assume to be a memorandum by so edwards justifying and explaining the initial determination so edwards addressing petitioners' grounds for requesting a cdp hearing ie they did not owe the tax stated that for the balance giving rise to the levy notice was the result of assessment of the statutory notice amounts but that they could not challenge their liability for that balance because they had overpaid their federal_income_tax and respondent had eliminated the balance by crediting a portion of the overpayment against it since their liability had been satisfied so edwards explained the proposed levy was unnecessary with respect to so edwards stated the following the balance giving rise to the levy notice was the result of insufficient withholding assessment of the statutory notice amounts and correction of the multiple math errors set forth in the notice cp23 petitioners were not entitled to raise at their cdp hearing their liability for the statutory notice amounts because they had received the statutory notice he had verified that a notice of mathematical error notice cp23 had been sent to petitioners for the mathematical errors in the return petitioner husband had said to him that he did not want to challenge his liability for and wanted to pay it in full and to that end so edwards had sent to him a transcript and correspondence showing the balance for giving petitioners until date to make payment petitioners did not make the promised payment so edwards concluded that for the reasons stated and because petitioners were not in compliance with return filing_requirements for and appeals had determined that the proposed levy balanced the need for efficient collection_of_taxes with their legitimate concern that any collection action be not more intrusive than necessary subsequently on date petitioners sent so edwards a letter in which they confirmed that they were not challenging their tax_liability and insisting that after filing their return they paid an additional dollar_figure which represented the entire amount that we owed for our taxes they asked for an updated statement of their tax_liability so edwards responded on date by sending petitioners an account transcript a copy of which he had already sent highlighting receipt of the dollar_figure posted as having been received on date and paid with their return the transcript shows that the dollar_figure payment did not fully pay petitioners' tax credit reversed in date respondent notified petitioners that his determination that they had overpaid their tax--resulting in the credit that had offset and eliminated their liability--had been incorrect because of petitioners' error in reporting income_tax_withholding on their form_1040 in date petitioners filed a refund_suit in the u s district_court for the district of columbia seeking refund of the purported overpayment in the district_court dismissed the suit for lack of jurisdiction finding that there was no overpayment and that indeed petitioners had underpaid their tax the petition in date we filed the petition by the petition petitioners dispute the dollar_figure deficiency for determined by respondent they dispute any liability for because they paid their taxes for they assign the following errors to the initial determination the tax_court lacks jurisdiction over petitioners' tax_liability because so edwards conceded that the irs had no evidence that it sent the statutory notice to them the tax_court lacks jurisdiction over petitioners' tax_liability because the issue of their tax_liability is being litigated in the u s district_court for the district of columbia the tax_court lacks jurisdiction over petitioners' tax_liability for because they have paid their tax and the initial determination does not indicate what amount if any respondent alleges they owe the remand in date we ordered this case remanded to appeals on respondent's representation that because of a series of errors in petitioners' tax_return respondent had erroneously deemed their tax_liability satisfied by a credit offset resulting from their overpayment of their tax on remand petitioners would have the opportunity which they previously had been denied to raise their underlying liability for tax for so edwards was assigned the case on remand on date petitioner husband attended a conference with him for which so edwards had requested petitioners to provide documentation showing that they did not owe the tax for that respondent had determined that they owed at that conference so edwards again provided petitioners ie petitioner husband with a copy of the statutory notice at the conference petitioner husband provided no documents and stated only respondent could not establish that the statutory notice had been sent to him the statutory notice if issued was issued after the period of limitations for assessment had expired and the credit respondent initially made on the basis of an overpayment from tax_year applied the supplemental determination in date appeals sent petitioners a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental determination determining that the assessment for tax_year was valid and sustained and the levy notice was issued correctly so edwards' explanation accompanied the supplemental determination he stated the following he had verified that the requirements of any applicable law or administrative procedure were met he had confirmed the validity of the assessment of a dollar_figure deficiency in tax for ie that petitioners had extended the period of limitations until after the statutory notice was sent and that the statutory notice was indeed sent to them he had given petitioners time to provide information about their liability but they had not provided any information he concluded that the proposed levy balanced the efficient collection_of_taxes with petitioners' legitimate concern that the collection action be no more intrusive than necessary and that respondent could proceed with the proposed levy to collect their unpaid tax i introduction opinion sec_6330 entitles a taxpayer to notice and the opportunity for a hearing before the secretary proceeds by levy to collect an unpaid tax if the taxpayer requests a hearing in response to a levy notice he may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the levy and collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 he may also challenge the existence or amount of the underlying tax_liability if he did not receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute the tax_liability following the hearing the appeals officer conducting the hearing must determine whether the collection action is to proceed taking into account his verification of the secretary's compliance with the requirements of any applicable law or administrative procedure the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 as stated we have jurisdiction to review such determinations see sec_6330 when we remand a case and appeals issues a supplemental determination we review the determination as supplemented e g lg kendrick llc v commissioner 146_tc_36 aff'd 684_fedappx_744 10th cir where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite in reviewing for abuse_of_discretion we must uphold the appeals officer's determination unless it is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff'd 469_f3d_27 1st cir 112_tc_19 with rare exception we do not have authority to consider issues not raised before appeals see eg 129_tc_107 118_tc_488 sec_301_6320-1 q a-f3 f q a-f3 proced admin regs thus a taxpayer is precluded from raising the underlying tax_liability in a judicial proceeding to review a cdp determination if the taxpayer failed properly to raise the liability during the cdp hearing giamelli v commissioner t c pincite moreover the underlying liability is not properly raised if the taxpayer raises the underlying liability but fails to present appeals with any evidence regarding the liability after being given reasonable opportunity to do so e g anderson v commissioner tcmemo_2016_211 at sec_301_6330-1 q a-f3 proced admin regs ii tax_year in the argument section of their brief petitioners state that certain facts are undisputed that respondent sent them a statutory_notice_of_deficiency for tax_year that they requested a cdp hearing that the parties held two cdp conferences one in date and one on date that they requested documentation from respondent related to the deficiency that respondent did not provide them any documents between date and date in response to this request that they alleged they correctly calculated their tax and that they received a refund on the basis of those alleged facts petitioners argue respondent's failure to provide those documents makes the due process meeting a useless endeavor and warrants holding any decision on the petitioners' liability as to the allegations in the notice_of_deficiency pending the respondent's compliance with their documents request respondent takes exception to petitioners' fifth sixth and seventh alleged facts the parties have stipulated and we have found that so edwards sent petitioners a letter on date which contained a copy of the statutory notice moreover on date at the conference appeals held following our remand of the case to appeals so edwards handed petitioner husband another copy of the statutory notice there is no merit to petitioners' claim that respondent failed to provide them with an explanation of his adjustments to their tax_return that led to his determination of deficiency in their federal_income_tax petitioners' claim that they correctly calculated their tax_liability is unsupported by any evidence respondent determined a deficiency in their tax and the court remanded this case specifically to allow petitioners the opportunity to raise their underlying liability for tax_year during the hearing that appeals accorded them on remand petitioners would discuss only the issuance of the statutory notice the timeliness of that notice and the effect that the purported overpayment from tax_year had on their account petitioners offered no evidence that their liability for tax or the addition_to_tax or penalty was any less than respondent determined they offered no evidence to refute that they had extended the period of limitations to assess tax for until date which is after the date date on which respondent mailed them the statutory notice moreover they now concede that respondent did in fact send them the statutory notice because petitioners did not properly raise their underlying liability for tax_year before appeals we lack authority to consider that liability here nor may we consider the argument that petitioners put forward when this case was remanded to appeals that their purported overpayment_of_tax fully paid their liability respondent initially deemed petitioners' tax_liability satisfied by a credit offset resulting from their overpayment of their tax but respondent reversed that decision upon discovering that the supposed overpayment resulted from a series of errors on petitioners' return petitioners' tax_liability is not before us in this cdp proceeding--dealing with a levy notice for and 2007--and we lack jurisdiction over their claim to a credit for a year not before us see 138_tc_348 moreover we note that the district_court found that petitioners had not overpaid their tax and indeed had underpaid it we find no error in appeals' supplemental determination to sustain the levy notice so far as in pertains to petitioners' unpaid tax_liability iii tax_year petitioners' argument with respect to appears to relate to the notice cp23 that respondent sent them in date informing them of corrections to their form_1040 on account of their errors in reporting estimated_tax payments and on account of their mathematical and clerical errors the notice stated that on account of those adjustments and interest and penalties petitioners owed dollar_figure on brief petitioners argue that because respondent did not send them a statutory_notice_of_deficiency notifying them that they owed that amount he is prevented from collecting it petitioners are mistaken while in general sec_6213 restricts the secretary from assessing or taking action to collect any deficiency in tax until after he has mailed the taxpayer a statutory_notice_of_deficiency sec_6213 provides an exception for assessments arising out of the taxpayer's mathematical or clerical errors the secretary need not issue a statutory notice before assessing a tax when a taxpayer is notified that on account of a mathematical_or_clerical_error appearing on the return an amount of tax in excess of that shown on the return is due and that an assessment of the tax has been or will be made on the basis of what would have been the correct amount of tax but for the mathematical_or_clerical_error see sec_6213 if however the taxpayer requests abatement of the assessment within days of the notice of mathematical_or_clerical_error the secretary must abate the assessment and must use deficiency procedures to reassess sec_6213 similarly sec_6201 authorizes the secretary to assess any payment amount overstated as estimated income_tax in the same manner as in the case of a mathematical_or_clerical_error however the secretary does not have to abate the assessment and use deficiency procedures as he would under sec_6213 if the taxpayer objects to the notice of the assessment sec_6201 under sec_6665 the secretary is authorized to summarily assess additions to tax under sec_6651 for late filing of a return and for failure to pay the amount shown on the return see 140_tc_163 finally interest is not generally subject_to deficiency proceedings sec_6601 on date petitioners sent respondent a letter regarding the notice cp23 petitioners' only objection in this letter was to the adjustment of the 3the term mathematical_or_clerical_error is defined in sec_6213 amount of the estimated_tax payments made such adjustment is not subject_to the deficiency procedures and therefore does not require the issuance of a statutory_notice_of_deficiency see sec_6201 no statutory notice was required for the mathematical and clerical_error adjustments because petitioners did not object to the assessment of those adjustments see sec_6213 after he sent the notice cp23 respondent issued the statutory notice petitioners have conceded that they are precluded from challenging the adjustments to liability in the statutory notice we find no error in appeals' determination to sustain the levy notice so far as in pertains to petitioners' unpaid tax_liability iv conclusion we will sustain appeals' determination to sustain the levy notice decision will be entered for respondent
